DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “A waste shredding device” in the preamble of claim 1, render the claims indefinite, since the preamble is conveying that claims are to a shredding device, but the body of the claim does not provides any structure to the shredding device other than a shaft (where are the blades/cutters…? for example, a motor and a shaft per cannot be considered as a shredder). Therefore, it is unclear what apparatus applicant is intending to encompass. Note claim 11 with similar regard.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-15 and 19-20 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morey (US 2012/0234949).
Morey discloses in Figs. 1-10B, a comminuting apparatus suitable for stationary operation because it can be operated by a power grid (paragraphs 2 and 63) and comprises: at least one comminuting shaft 36 (paragraph 63), at least one electric motor 80, 18B (for example figure 4) for driving the at least one comminuting shaft 36; and a power grid connection for supplying the stationary waste comminuting apparatus with electrical energy (see the last 18 lines of paragraph 63), an energy store 50 (paragraph 64) for storing energy and for at least partially supplying the at least one electric motor 80 with electrical energy, in particular for covering power peaks (paragraphs 50 and 80). Also, Morey discloses in figure 10B a drive belt a charging unit/ generator 70 a controller 90 (paragraphs 75, 80, 83, 85, 88-90, 98) is suitable for the intended use of claim 7.  Features of claims 8 and 9 are discussed in paragraph 60 and controller (see paragraphs 75, 80, 83, 85, 88-90, 98). The method steps recited in claims 11-15 would be met during the normal operation of the apparatus disclosed by Morey. They are inherent method of use of the Morey device. Also, Morey discloses the generator for .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 16-18 are finally rejected under 35 U.S.C. 103 as being un-patentable over Morey in view of Kouvo et al (US 2013/0206490).
Morey discloses most of the elements of these claims but for AC/DC converter and its components.
.
Response to Arguments
10.	Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.
In response to applicant's argument on page 10 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims are still not clear. Therefore, the claims are finally rejected as set forth above.
           In response to applicant's argument on pages 11-13 regarding the 102 rejection, the examiner would like to point out that the terminology of a pending application's claims is to be interpreted as broadly as reasonably possible, In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989), and anticipation by a prior art reference does not require either the inventive concept of the claimed subject matter nor the recognition of inherent properties that may be possessed by the prior art reference, Verdegaal Brothers, Inc. v. Union Oil Company of California, 814 F.2d 628, 2 USPQ2d 1051 (Fed. Cir. 1987). A prior art reference anticipates the subject matter of a claim if every element set forth in the claim is found, either expressly or inherently described, in that reference. See RCA Corp. V. Applied Digital Data Systems, Inc., 730 F.2d 1440, 221 USPQ 385 (Fed. Cir. 1984). The law of anticipation does not require, however, that the reference teach what the applicant is claiming, but only that the claims  "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference. See Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  In this case every element set forth in the claims have been found in Morey reference. 
Applicant's argument starting on page 14 with respect to the 103 rejection has been considered but is moot since rejection no longer relied on. 
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAYE FRANCIS/           Primary Examiner, Art Unit 3725